United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2089
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Gregory D. White,                       *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: November 7, 2001
                              Filed: November 30, 2001
                                   ___________

Before BOWMAN, FAGG, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Gregory D. White was convicted, upon a jury verdict, of thirty-three counts of
mail fraud. See 18 U.S.C. §§ 1341 and 2 (1994). The District Court1 sentenced him
to eighteen months’ imprisonment on each count, to run concurrently, and three
years’ supervised release. In this appeal of his conviction and sentence, White’s
counsel has filed a brief and moved to withdraw under Anders v. California, 386 U.S.
738 (1967), and White has filed a pro se supplemental brief. We address seriatim the
arguments in the Anders and supplemental briefs, and we affirm.

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
       Specifically, (1) the evidence at trial sufficiently supports the jury’s verdict,
see United States v. Robinson, 217 F.3d 560, 564 (8th Cir.) (standard of review), cert.
denied, 531 U.S. 999 (2000); United States v. Bearden, 265 F.3d 732, 736 (8th Cir.
2001) (listing the elements of mail fraud); (2) White did not make a showing that the
lack of African Americans on his jury venire panel was the result of systematic
exclusion so as to violate his Sixth Amendment rights, see United States v. Clifford,
640 F.2d 150, 156 (8th Cir. 1981); (3) we reject his arguments that he is entitled to
relief based on an alleged violation of Brady v. Maryland, 373 U.S. 83 (1963), see
Dye v. Stender, 208 F.3d 662, 665 (8th Cir. 2000), and that the District Court
committed clear error in denying a sentence reduction for acceptance of
responsibility, see United States v. Ervasti, 201 F.3d 1029, 1043-44 (8th Cir. 2000);
(4) the Court’s jury instructions, as a whole, fairly and adequately submitted the
issues to the jury, see United States v. Lalley, 257 F.3d 751, 755 (8th Cir. 2001); (5)
the government properly charged White for each individual instance of mail fraud in
the scheme, see United States v. Gardner, 65 F.3d 82, 85 (8th Cir. 1995), cert. denied,
516 U.S. 1064 (1996); and (6) based on our holding that sufficient evidence supports
White’s convictions, we find meritless his contentions that the acts he committed
were not included in the mail fraud statute, and that the grand jury failed to
adequately investigate, see United States v. Dugan, 150 F.3d 865, 868 (8th Cir.), cert.
denied, 525 U.S. 1009 (1998).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s motion to withdraw.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-